Dowling, J. (dissenting):
I dissent on the ground that the plaintiff failed to establish that when the subcontractor abandoned the work on the 24th of January, 1914, any sum whatever was due or payable to him from the main contractor, as he failed to show what amount the main con*883tractor had received from the city prior to said date, and the main contractor’s only obligation to pay his subcontractor under the contract between them was limited to eighty-ñve per cent of the amount paid to. the main contractor by the city during the preceding month. Davis, J., concurred.